Under an indictment charging murder in the first degree, the appellant was convicted of manslaughter in the first degree and given a sentence of three years in the penitentiary.
All the proceedings were regular, and' the actual trial appears to have been carefully and correctly conducted. It would be of no benefit to discuss or detail the evidence. It was ample to support the verdict returned.
Refusing to permit the question, on rebuttal, to the witness Lawson, "Did you See Mr. Slaughter take a pistol off of Mr. Turnham (the deceased)?" to be answered, was within the sound discretion of the court, and we see no abuse of same in his action. Lambert v. State, 93 So. 708, 208 Ala. 42.
Each of the written charges of defendant, the refusal to give which is complained of here, have been critically examined by us, in connection with the oral charge of the court and the charges given at defendant's request, and it is clear that, where stating a correct principle of law, they were rendered unnecessary by virtue of the fact that the same principle was substantially, we might almost say literally, covered by and included in the said oral charge. We find nothing anywhere of which the appellant can justly complain, and the judgment is affirmed.
Affirmed. *Page 241